Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-16 received on 4/29/2020 have been examined, of which claims 1, 14 and 15 are independent.

Specification
The abstract of the disclosure is objected to because the abstract includes reference numerals/ characters 102A, 102B, 102C, 102D, 102E, 102F corresponding to elements recited in the detailed description of the drawings. The examiner suggests to delete the reference characters for the concise technical disclosure. Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claims 1-2, 5-14 are objected to because of the following informalities:  

The claims 1-2, 5-14 are objected to because they include reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). The examiner suggests to delete the reference characters 102A, 102B, 102C, 102D, 102E, 102F. Further, for the purpose of examination, the reference characters 102A, 102B, 102C, 102D, 102E, 102F in the parentheses referring to drawings of the specification are not given patentable weight for claim mapping, e.g. for limitation a plurality of base stations [102A, 102B, 102C, 102D, 102E, 102F] are interpreted as plurality (two or more) of the base stations. 
 
Further, claim 1, decoding limitation recites “each of the at least one received downlink subframe, at least received uplink subframe and at least one received special subframe of the at least one received subframe”. For proper antecedent basis in the claim for mapping limitation, the examiner suggests to amend the above limitation as “each of the at least one received downlink subframe, the at least received uplink subframe and the at least one received special subframe of the at least one received subframe”. Claims 14 and 15 are objected for similar reason and the examiner suggests similar amendments to decode and map limitations. 
 
Claim 15 recites “at least uplink subframe” in “the at least one subframe further comprises” limitation, which appears to be typographical error for “at least one uplink subframe”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “transmit at least one subframe, wherein the” followed by limitations of “at least one subframe”, “at least one subframe”, and “the at least one special subframe”. It is unclear if “wherein the” is to be included in the first two limitations but not the third limitation. For the clarity, the examiner suggests to amend the claim as “transmit at least one subframe, wherein the at least one subframe”, “the at least one subframe”, and “the at least one special subframe”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2017/0150496) in view of Rico Alvarino et al. (US 20190342057, fig 1-14 supported by provisional 62666072 filed on 5/2/2018) 

Regarding claim 1, Xu teaches a method for identifying at least one aggressor cell from a plurality of base stations [102A, 102B, 102C, 102D, 102E, 102F] connected to each other over a wireless communication network (abstract: a method of wireless communication at a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch; fig 8, para 69: system with base stations 801 and 802; it is noted that the term plurality of base stations is interpreted as two or more, please refer to the note regarding claim objection above), said plurality of base stations [102A, 102B, 102C, 102D, 102E, 102F] operating on time division duplexing (TDD) (Para 68-69, fig 8: different TDD configurations deployed for adjacent cells, cell 1 and cell 2), said method comprising: 
transmitting at least one subframe from a first set of base stations [102A, 102B, 102C, 102D] to a second set of base stations [102E, 102F] (as shown in fig 8 and described in para 69-70: interference occurs at SF3, where eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810), wherein 
the at least one subframe is transmitted by at least one base station of the first set of base stations [102A, 102B, 102C, 102D] (fig 8, para 70: downlink signal transmitted at subframe SF3 by eNodeB 802), 
the at least one subframe further comprises of at least one downlink subframe, at least one uplink subframe and at least one special subframe (fig 7-8: cell 2 includes config 2, which includes uplink, downlink and special subframes), and 
the at least one special subframe further comprises of a downlink pilot time slot, an uplink pilot time slot and a guard period (special subframe- S as shown in fig 7-8; Para 62, 65: Subframe 1 includes three special fields composed of a Downlink Pilot Time Slot (DwPTS), a Guard Period (GP), and an Uplink Pilot Time Slot (UpPTS); Subframe 6 may include only the DwPTS, or all three special fields, or a downlink subframe depending on the uplink-downlink configuration; The DwPTS, GP and UpPTS may have different durations for different subframe configurations); 
receiving the at least one subframe at the second set of base stations [102E, 102F] from the first set of base stations [102A, 102B, 102C, 102D], wherein the at least one subframe is received by at least one base station of the second set of base stations [102E, 102F] (as shown in fig 8 and described in para 69-70: interference occurs at SF3, where eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810); 
mapping, at the second set of base stations [102E, 102F], each of the at least one received downlink subframe, the at least one received uplink subframe and the at least one received special subframe of the at least one received subframe to at least one expected subframe (as shown in fig 8, the subframe config 1 of cell 1 (base station 801) is mapped and compared to each of the respective subframes of the subframe config 2 of cell 2 (base station 802)); and 
determining, at the second set of base stations [102E, 102F], at least one aggressor cell based on a mismatch of the at least one received subframe and the at least one expected subframe (para 69-70, fig 8: the eNodeB 801 is expecting to receive an uplink signal 813 from the UE 803 while the eNodeB 802 transmits at the same band. As a result, the downlink signal of the eNodeB 802 causes interference 810; Para 85, fig 10: at block 1002, a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch).

Xu teaches a serving base station identifying a potential interference condition based on an uplink/downlink configuration mismatch, and fig 8 shows interference due to mismatch in subframe configuration for respective cells. The reference shows the interference and determination of aggressor cell based on mismatch in the received and expected subframe. However, the reference is silent regarding decoding the received subframe prior to mapping. Rico is similarly directed to remote interference management in TDD networks, where aggressor and victim base stations detect interference and interference implement mitigation technique (abstract). 

Rico further teaches decoding, at the second set of base stations [102E, 102F], each of the at least one received downlink subframe, at least received uplink subframe and at least one received special subframe of the at least one received subframe (as shown in fig 3, and described in para 130-133: the downlink TTI, uplink TTI are downlink pilot time slot DwPTS and uplink pilot time slot UpPTS separated by guard interval of special subframe; the downlink transmission 305 from base station 105-a is received at base station 105-b after propagation delay 325, the base station 105-a transmits RI-RS 220-a at end of downlink transmission, base station 105-b receives the RI-RS 220-a and identifies base station 105-a as aggressor base station; Para 114, 125: RI-RS includes identifiers for the base station 105-a; thus, the base station receiving specific signal in the interfering subframe and identifying the aggressor base station is considered for decoding the received subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 14, Xu teaches a system for identifying at least one aggressor cell from a plurality of base stations [102A, 102B, 102C, 102D, 102E, 102F] connected to each other over a wireless communication network (fig 8 illustrates system having base stations 801, 802; abstract: a method of wireless communication at a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch; fig 8, para 69: system with base stations 801 and 802; it is noted that the term plurality of base stations is interpreted as two or more, please refer to the note regarding claim objection above), said plurality of base stations [102A, 102B, 102C, 102D, 102E, 102F] operating on time division duplexing (TDD) (Para 68-69, fig 8: different TDD configurations deployed for adjacent cells, cell 1 and cell 2), said system comprising: 
-a first set of base stations [102A, 102B, 102C, 102D] (eNodeB 802 in fig 8 (base station of first set)) configured to: 
-transmit at least one subframe (as shown in fig 8 and described in para 69-70: interference occurs at SF3, where eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810), wherein the 
-at least one subframe is transmitted by at least one base station of the first set of base stations [102A, 102B, 102C, 102D] (fig 8, para 70: downlink signal transmitted at subframe SF3 by eNodeB 802), 
-at least one subframe further comprises of at least one downlink subframe, at least uplink subframe and at least one special subframe (fig 7-8: cell 2 includes config 2, which includes uplink, downlink and special subframes), and 
-the at least one special subframe further comprises of a downlink pilot time slot, an uplink pilot time slot and a guard period (special subframe- S as shown in fig 7-8; Para 62, 65: Subframe 1 includes three special fields composed of a Downlink Pilot Time Slot (DwPTS), a Guard Period (GP), and an Uplink Pilot Time Slot (UpPTS); Subframe 6 may include only the DwPTS, or all three special fields, or a downlink subframe depending on the uplink-downlink configuration; The DwPTS, GP and UpPTS may have different durations for different subframe configurations); 
-a second set of base stations [102E, 102F] connected to the first set of base stations [102A, 102B, 102C, 102D] (as shown in fig 8 and described in para 69-70: eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810), said second set of base stations [102E, 102F] (eNodeB 801, fig 8 (base station of second set)) configured to: 
-receive the at least one subframe, wherein the at least one subframe is received by at least one base station of the second set of base stations [102E, 102F] (as shown in fig 8 and described in para 69-70: interference occurs at SF3, where eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810); 
-map each of the at least one received downlink subframe, at least received uplink subframe and at least one received special subframe of the at least one received subframe to at least one expected subframe (as shown in fig 8, the subframe config 1 of cell 1 (base station 801) is mapped and compared to each of the respective subframes of the subframe config 2 of cell 2 (base station 802)); and 
-determine at least one aggressor cell based on a mismatch of the at least one received subframe and the at least one expected subframe (para 69-70, fig 8: the eNodeB 801 is expecting to receive an uplink signal 813 from the UE 803 while the eNodeB 802 transmits at the same band. As a result, the downlink signal of the eNodeB 802 causes interference 810; Para 85, fig 10: at block 1002, a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch).

Xu teaches a serving base station identifying a potential interference condition based on an uplink/downlink configuration mismatch, and fig 8 shows interference due to mismatch in subframe configuration for respective cells. The reference shows the interference and determination of aggressor cell based on mismatch in the received and expected subframe. However, the reference is silent regarding decoding the received subframe prior to mapping. Rico is similarly directed to remote interference management in TDD networks, where aggressor and victim base stations detect interference and interference implement mitigation technique (abstract). 

Rico further teaches to decode, each of the at least one received downlink subframe, at least received uplink subframe and at least one received special subframe of the at least one received subframe (as shown in fig 3, and described in para 130-133: the downlink TTI, uplink TTI are downlink pilot time slot DwPTS and uplink pilot time slot UpPTS separated by guard interval of special subframe; the downlink transmission 305 from base station 105-a is received at base station 105-b after propagation delay 325, the base station 105-a transmits RI-RS 220-a at end of downlink transmission, base station 105-b receives the RI-RS 220-a and identifies base station 105-a as aggressor base station; Para 114, 125: RI-RS includes identifiers for the base station 105-a; thus, the base station receiving specific signal in the interfering subframe and identifying the aggressor base station is considered for decoding the received subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 15, Xu teaches a base station connected to a plurality of other base stations (fig 1 eNodeB to other eNodeBs; fig 8 illustrates system having base stations 801, 802; abstract: a method of wireless communication at a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch; fig 8, para 69: system with base stations 801 and 802; it is noted that the term plurality of base stations is interpreted as two or more, please refer to the note regarding claim objection above), said base station (eNodeB 801, fig 8 (base station of second set)) comprising: 
a memory unit (Para 8: a serving base station having a memory); 
a processor connected to the said memory unit (Para 8: a serving base station having a memory and at least one processor coupled to the memory), said processor configured (Para 8: the processor(s) is configured to identify a potential interference condition based on an uplink/downlink configuration mismatch) to: 
receive, at least one another subframe, from the plurality of other base stations (as shown in fig 8 and described in para 69-70: interference occurs at SF3, where eNodeB 801 (base station of second set) is expecting to receive an uplink signal 813 while eNodeB 802 (base station of first set) transmits downlink signal that causes interference 810), wherein 
the at least one subframe further comprises of at least one downlink subframe, at least uplink subframe and at least one special subframe (fig 7-8: cell 2 includes config 2, which includes uplink, downlink and special subframes), and 
the at least one special subframe further comprises of a downlink pilot time slot, an uplink pilot time slot and a guard period (special subframe- S as shown in fig 7-8; Para 62, 65: Subframe 1 includes three special fields composed of a Downlink Pilot Time Slot (DwPTS), a Guard Period (GP), and an Uplink Pilot Time Slot (UpPTS); Subframe 6 may include only the DwPTS, or all three special fields, or a downlink subframe depending on the uplink-downlink configuration; The DwPTS, GP and UpPTS may have different durations for different subframe configurations); 
map each of the at least one received downlink subframe, at least received uplink subframe and at least one received special subframe of the at least one received subframe to at least one expected subframe (as shown in fig 8, the subframe config 1 of cell 1 (base station 801) is mapped and compared to each of the respective subframes of the subframe config 2 of cell 2 (base station 802)); and 
determine at least one aggressor cell based on a mismatch of the at least one received subframe and the at least one expected subframe (para 69-70, fig 8: the eNodeB 801 is expecting to receive an uplink signal 813 from the UE 803 while the eNodeB 802 transmits at the same band. As a result, the downlink signal of the eNodeB 802 causes interference 810; Para 85, fig 10: at block 1002, a serving base station identifies a potential interference condition based on an uplink/downlink configuration mismatch).

Xu teaches a serving base station identifying a potential interference condition based on an uplink/downlink configuration mismatch, and fig 8 shows interference due to mismatch in subframe configuration for respective cells. The reference shows the interference and determination of aggressor cell based on mismatch in the received and expected subframe. However, the reference is silent regarding decoding the received subframe prior to mapping. Rico is similarly directed to remote interference management in TDD networks, where aggressor and victim base stations detect interference and interference implement mitigation technique (abstract). 

Rico further teaches to decode each of the at least one received downlink subframe, at least one received uplink subframe and at least one received special subframe of the at least one received subframe (as shown in fig 3, and described in para 130-133: the downlink TTI, uplink TTI are downlink pilot time slot DwPTS and uplink pilot time slot UpPTS separated by guard interval of special subframe; the downlink transmission 305 from base station 105-a is received at base station 105-b after propagation delay 325, the base station 105-a transmits RI-RS 220-a at end of downlink transmission, base station 105-b receives the RI-RS 220-a and identifies base station 105-a as aggressor base station; Para 114, 125: RI-RS includes identifiers for the base station 105-a; thus, the base station receiving specific signal in the interfering subframe and identifying the aggressor base station is considered for decoding the received subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 2, Xu teaches the mismatch of uplink and downlink subframes in fig 8, but does not teach mismatch of DwPTS in special subframe. 

Rico further teaches wherein the second set of base stations [102E, 102F] determine the at least one of the base stations of the first set of base stations [102A, 102B, 102C, 102D] as the at least one aggressor cell in an event the downlink pilot time slot of the at least one received special subframe is received at the uplink pilot time slot of the at least one expected special subframe (fig 3, para 130-133: the downlink TTI, uplink TTI are downlink pilot time slot DwPTS and uplink pilot time slot UpPTS separated by guard interval of special subframe; the downlink transmission 305 from base station 105-a overlaps and interferes with uplink transmission 320 to base station 105-b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 3, Xu fails to teach, but Rico further teaches wherein the at least one special subframe comprises an E-UTRAN Cell Global Identifier (ECGI) (fig 3 and Para 130-133: downlink transmission includes downlink TTI which is downlink pilot time slot and the RI-RS is transmitted at the end of downlink transmission; Para 125: the RI-RS 220 may be generated based on identifiers known by base station 105-a and base station 105-b. For example, the RI-RS 220 may be based on a cell ID, virtual cell ID, antenna ID, beam ID, or other identifiers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 4, Xu fails to teach, but Rico further teaches measuring, at the second set of base stations [102E, 102F], an interference level for each of the at least one received subframe based on a mismatch of the at least one received special subframe and the at least one expected special subframe (fig 3, para 68, 108, 116: the victim base station may identify the aggressor base station based on the RI-RS signal and measure the interference caused by the aggressor base station). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 5, Xu fails to teach, but Rico further teaches wherein the downlink pilot time slot of the at least one special subframe comprises E-UTRAN Cell Global Identifier (ECGI) for at least one base station of the first set of base stations [102A, 102B, 102C, 102D] (fig 3 and Para 130-133: downlink transmission includes downlink TTI which is downlink pilot time slot and the RI-RS is transmitted at the end of downlink transmission; Para 125: the RI-RS 220 may be generated based on identifiers known by base station 105-a and base station 105-b. For example, the RI-RS 220 may be based on a cell ID, virtual cell ID, antenna ID, beam ID, or other identifiers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 6, Xu fails to teach, but Rico further teaches wherein the method further comprises decoding the downlink pilot time slot of the at least one received special subframe to identify the at least one base station of the first set of base stations [102A, 102B, 102C, 102D] associated with the ECGI (Para 125: the RI-RS 220 may be generated based on identifiers known by base station 105-a and base station 105-b. For example, the RI-RS 220 may be based on a cell ID, virtual cell ID, antenna ID, beam ID, or other identifiers; fig 3 and Para 130-133: downlink transmission includes downlink TTI which is downlink pilot time slot and the RI-RS is transmitted at the end of downlink transmission, where the base station 105-b receives RI-RS 220-a and identifies base station 105-a as aggressor base station; receiving downlink transmission of RI-RS and identifying base station is considered for decoding). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 13, Xu fails to teach, but Rico further teaches 
reporting, by the second set of base stations [102E, 102F], the at least one aggressor cell to a system manager connected to the wireless communication network (Para 122-123: base station 105-b may receive the RI-RS and report the detected RI-RS to the network controller); and 
pushing, by the system manager, the at least one aggressor cell information to each of the first set of base stations [102A, 102B, 102C, 102D] (Para 122-123: base station 105-a identifies an indicator to start transmitting the RI-RS 220 to base station 105-b, the indicator being a trigger or threshold detected based on experiencing the interference, or the network controller transmits an indicator to base station 105-a, and base station 105-a transmits the RI-RS 220 based on the indicator received from the network controller). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.

 Regarding claim 16, Xu fails to teach, but Rico further teaches wherein the processor is further configured to transmit, to the plurality of other base stations, at least one another subframe (for the subframe configuration shown in fig 8, eNodeB 801 transmits in SF0 and SF4; further, para 6: the victim base station may transmit an indication of the interference to the aggressor base station via backhaul links). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine interference detection between base stations due to subframe mismatch as taught by Xu with detecting and identifying aggressor base station based on received subframe as taught by Rico for the benefit of implementing a mitigation technique based on the reported interference between aggressor and victim base stations as taught by Rico in abstract.


Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-ATIS.3GPP.38.866.V1610 (2019/03): describes remote interference management in NR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/1/2022